Citation Nr: 1643001	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-28 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to service connection for a right ankle disability.  

5.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to September 1976, and from November 1990 to July 1991.  He also had National Guard service.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

When the case was certified to the Board, the Veteran's representative was Veterans of Foreign Wars of the United States (VFW).  In October 2016, the Veteran submitted a new power of attorney in favor of Disabled American Veterans (DAV) seemingly in connection with a new claim.  Because the request to change representation to DAV via submission of a VA FORM 21-22 in October 2016 was more than 90 days after the case was certified to the Board in September 2014, and because no motion for good cause has been submitted, the Board finds that VFW remains the representative for this appeal.  The change in representation to DAV is therefore referred to the RO for any future claims.  See 38 C.F.R. § 20.1304(b).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is due to acoustic trauma sustained during his active duty and/or inactive duty training.  

2.  The Veteran's favor, tinnitus is related to active duty and/or inactive duty training.  



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss have been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015). 

2.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, (1993).  

Analysis

The Veteran seeks service connection for hearing loss and tinnitus as a result of noise exposure during service.  In a May 2011 submission, he noted in-service noise exposure, to include in association with his participation in competitive shooting.  

The Veteran is competent to report noise exposure, and onset of problems with hearing and ringing in his ears during and/or since service.  Consistent with his assertions in that respect are service personnel records reflecting duty as a machine gunner, and his DD-214 for the first period of active duty reflects assignment to an infantry unit with a Duty Military Occupational Specialty (MOS) of light weapons.  The Board notes that noise exposure in association with a MOS of infantryman is highly probable.  In addition, his awards and decorations include an Expert Qualification Badge M-16 Rifle and a Competition Badge, Bronze, Pistol.  Further, a July 1991 audiogram notes routine exposure to hazardous noise.  Thus, exposure to loud noise during service is established.  

A December 2012 VA examination report shows bilateral sensorineural hearing loss for VA compensation purposes in the frequency range of 500 to 4000 Hertz (Hz).  Although the examiner opined that it was less than likely that the Veteran's hearing loss was related to service based on normal hearing shown at separation, 38 C.F.R. § 3.385 does not preclude service connection for current hearing loss where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  See Hensley, 5 Vet. App. at 155 (1993); 38 C.F.R. § 3.303(d).  

The VA examiner further stated, "As to the etiology of his current hearing loss and tinnitus, I would consider his competitive shooting."  Although the report of examination indicates that the Veteran participated in competitive shooting after separation from the second period of active duty, that is, between 1997 and 2012, as reflected above, service records reflect the award of a Competition Badge, Bronze, Pistol, associated with the second period of active duty.  Further, the Veteran's 
DD-214 associated with his second period of active duty notes seven years of prior inactive duty consistent with the Veteran's April 2011 claim noting National Guard service from 1985 to 2001.  

The Board notes that active military, naval, or air service includes any period of active duty or active duty training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Although hearing loss is a disease, acoustic trauma sustained during a period of ACDUTRA or INACDUTRA would constitute an injury for the purposes of these laws and regulations.  The Board notes that although a February 1999 National Guard examination report reflects hearing was assigned a profile of "1," results of audiologic evaluation indicate at least some "hearing loss."  

Significantly, in an August 2014 report, the Veteran's private audiologist attributed both hearing loss and tinnitus directly to the Veteran's noise exposure during service.  The report notes noise exposure in association with the Veteran's assignment to an infantry airborne unit, as well weapon fire and aircraft noise on a daily basis consistent with the circumstances of the Veteran's service.

Hearing loss and tinnitus together with excessive noise exposure during service have been established and there is a competent and persuasive opinion relating the Veteran's current hearing loss and tinnitus to noise exposure during active service.  Additionally, the VA medical opinion indicates the Veteran's conditions could be related to competitive shooting, which was during service as well.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his hearing loss and tinnitus are related to noise exposure during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for bilateral hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

In July 2014, the Veteran filed a notice of disagreement on a standard VA form with a March 2014 rating decision in which service connection was denied for a left ankle disability, a right ankle disability, and a right hip disability.  The RO has not issued a statement of the case (SOC) on this matter as required.  See 38 C.F.R. § 19.26.  A remand is necessary in order to provide the Veteran a SOC in order for the Veteran to be able to perfect the claim by filing a substantive appeal.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these issues are REMANDED for the following actions:

Issue a SOC with respect to the issues of entitlement to service connection for a left ankle disability, a right ankle disability, and a right hip disability, so that the Veteran may have the opportunity to complete an appeal on those issues by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


